UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6626


EDWARD LEE CROSS,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III, Warden,

                Respondent - Appellee,

          and

BROAD RIVER CORRECTIONAL INSTITUTION; SOUTH CAROLINA, State
of,

                Respondents.


Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:11-cv-02874-RBH)


Submitted:   July 18, 2013                   Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Lee Cross, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Brendan McDonald, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward Lee Cross seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would       find    that     the

district       court’s      assessment   of     the    constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Cross has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense       with    oral     argument      because      the    facts       and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3